Title: To James Madison from Sylvanus Bourne, 22 September 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Consular Office. U.S Amsterdam Sepr. 22 1801
					
					I here inclose you the Leyden Gazette of this day in 

which you will find some detail Accts of the revolution of the 

Govt of this Country now operating at the Hague & of the 

progress & issue of which I shall keep you duly advised.
					It appears that the Emperor has proceeded to 

Countenance of the Elections of the Bishops of Cologne & 

Munster notwithstanding the express opposition of Prussia & 

France.  What may be the result a little time will serve to 

develop.  Look which way we will—we cannot yet discern that 

Common base & center on which the affairs of Europe will 

probably settle down—& we may yet expect important 

changes before that event arrives.  I forwarded to you a few 

days past a packett of letters from Mr Pinckney our Minister 

at Madrid who favord us with his society in this City for a 

Week & on the 19h. Inst. proceeded on to the place of his 

destination.
					I shall be much obligd to you to note to me the progress of events & the political State of our Country when you have a moment of leisure, & any new 

publications on that head will be very acceptable.  I have 

the honor to be In great Respect Yr. Ob Servt
					
						S. Bourne
					
					
						Should you have in your possession any Prints of the President of US which are good resemblance I will thank you to send me two or three Copies as I have never been able to meet with one in this City.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
